                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


SHIRLEY LEASE,                                       Case No. 1:18 CV 343

       Plaintiff,

       v.                                            Magistrate Judge James R. Knepp, II

COMMISSIONER OF SOCIAL SECURITY,

       Defendant.                                    MEMORANDUM OPINION AND ORDER


                                         INTRODUCTION

       Plaintiff Shirley Lease (“Plaintiff”) filed a Complaint against the Commissioner of Social

Security (“Commissioner”) seeking judicial review of the Commissioner’s decision to deny

disability insurance benefits (“DIB”) and supplemental security income (“SSI”). (Doc. 1). The

district court has jurisdiction under 42 U.S.C. §§ 1383(c) and 405(g). The parties consented to the

undersigned’s exercise of jurisdiction in accordance with 28 U.S.C. § 636(c) and Civil Rule 73.

(Doc. 12). For the reasons stated below, the undersigned reverses and remands the decision of the

Commissioner.

                                  PROCEDURAL BACKGROUND

       Plaintiff protectively filed for DIB and SSI in May 2013, alleging a disability onset date of

October 1, 2010. (Tr. 289-96, 297-302). Plaintiff’s date last insured for DIB was December 31,

2015. See Tr. 13, 327. Her claims were denied initially and upon reconsideration. (Tr. 194-97, 207-

18). After a hearing before an administrative law judge (“ALJ”), at which Plaintiff (represented by

counsel) and a vocational expert (“VE”) testified (Tr. 37-73), the ALJ found Plaintiff not disabled

in a written decision dated August 28, 2015 (Tr. 175-82). Plaintiff appealed the ALJ’s decision to
the Appeals Council, which remanded the case for further consideration on August 30, 2016. (Tr.

189-92). Following a second hearing in February 2017 at which Plaintiff, and a different VE

testified (Tr. 74-108), the ALJ issued a partially favorable decision (Tr. 11-31). Therein, she found

Plaintiff disabled as of January 30, 2017, but not disabled prior to that date. See id. The Appeals

Council denied Plaintiff’s request for review, making the ALJ’s second hearing decision the final

decision of the Commissioner. (Tr. 1-6); see 20 C.F.R. §§ 404.955, 404.981, 416.1455, 416.1481.

Plaintiff timely filed the instant action on February 13, 2018. (Doc. 1).

                                     FACTUAL BACKGROUND

Personal Background and Testimony

       Born in 1960, was 55 years old on her date last insured. See Tr. 289. Plaintiff alleged

disability based on back and leg pain, fatigue, hand cramping and a weak bladder. (Tr. 332). She

had a twelfth-grade education, and reported past work as an assembler in a factory and as a

bartender/cook/waitress in a café. (Tr. 333). The VE classified these jobs as: box maker, bartender,

short-order cook, and waitress. (Tr. 57). Plaintiff stopped working in 2010 after she was fired for

drinking at work, after a work robbery. (Tr. 46-47).

       At the first hearing, Plaintiff testified that she was unable to work due to back pain. (Tr.

47-48). Plaintiff testified she had difficulty getting along with others “[s]ometimes”, and her boss

at her previous job yelled at her if she “did anything wrong like . . . wrote down an order wrong,

made something wrong.” (Tr. 52). When asked if she made mistakes frequently, Plaintiff

responded: “Sometimes, sometimes not.” (Tr. 52-53). Plaintiff also said she “[s]ometimes” had

conflicts with other people because “[t]hey’re just rude.” (Tr. 54). She would either react to people

or ignore them in these situations. Id.




                                                 2 
 
              At the second hearing, Plaintiff testified to worsened back and hand pain. (Tr. 81-82). She

also testified that she used a computer to look up words in the news, or her medical condition that

she did not understand. (Tr. 83). She testified to problems with reading – specifically trouble

understanding or pronouncing big words. (Tr. 84).

              Plaintiff was not in counseling but had an upcoming appointment with a psychiatrist. Id.

She took Zoloft for depression because she was “[j]ust down all the time”; the Zoloft helped “a

little”. (Tr. 84-85).

              The ALJ asked Plaintiff if she previously had any difficulty getting along with others, and

she said she did. (Tr. 85). When asked if she still had such difficulty, Plaintiff responded: “well no

I don’t really see that many people.” Id. In describing her difficulties with others, Plaintiff testified

she did not like others telling her what to do. (Tr. 86). She said she had no social activities, and

“[h]ardly ever” saw anyone. Id. She lived with her boyfriend and they sometimes argued. Id. 

              Plaintiff testified she used to drink too much but cut back approximately two years prior.

(Tr. 52-54). She had not been intoxicated in those two years. (Tr. 54).

Relevant Medical Evidence1

              In June 2012, Plaintiff underwent a consultative psychological evaluation with Richard

Davis, M.A. (Tr. 395-402). Plaintiff told Mr. Davis she thought she could not work due to physical

problems, and that “[e]ven though she listed depression later on, she did not indicate that she felt

that her emotional problems would interfere with her being employed.” (Tr. 395). Mr. Davis noted



                                                            
1. The ALJ determined Plaintiff was disabled as of January 30, 2017. See Tr. 30-31. Plaintiff
challenges the ALJ’s decision to find her not disabled prior to this date. Therefore, the relevant
time period at issue is Plaintiff’s alleged onset date (October 1, 2010) through the date she was
found disabled (January 30, 2017). Additionally, Plaintiff only challenges the ALJ’s evaluation of
her mental, not her physical impairments. See Doc. 14, at 4-5; Kennedy v. Comm’r of Soc. Sec., 87
F. App’x 464, 466 (6th Cir. 2003) (issues not raised in opening brief waived).
                                                               3 
 
Plaintiff was “limited intellectually” and it was difficult to get information from her. (Tr. 397).

Plaintiff had difficulty answering questions, but spoke coherently with no flight of ideas. (Tr. 398).

Mr. Davis observed Plaintiff’s responses were “loosely structured, circumstantial and tangentially

presented” which led him to question the validity of her responses. Id. She was “very guarded”.

Id. In cognitive functioning, Plaintiff was able to do serial sevens “very slowly”; she could

remember seven digits forward after two attempts, and three digits in reverse. (Tr. 399). Mr. Davis

noted Plaintiff’s math skills were “limited”, explaining that “[s]he could not grasp the task of

counting from 1 to 40 by adding 3 each time.” Id. He opined Plaintiff was “severely limited in her

abilities to think logically and use common sense and judgment.” Id. She could not recall any of

ten given words after a period of five minutes. Id. Mr. Davis assessed alcohol dependence,

adjustment disorder with depressed mood, and borderline intellectual functioning. (Tr. 400). He

opined Plaintiff had “some difficulty understanding, remembering and carrying out even simple

instructions, again noting she “could not grasp the task of counting from 1 to 40 by adding 3 each

time even though [he] tried to explain that to her more than once.” Id. He noted Plaintiff “basically

was paying attention and trying to do that which I was asking her to do”, but she “appear[ed]

limited intellectually.” Id. Mr. Davis assessed a Global Assessment of Functioning (“GAF”) score

of 55, indicating moderate symptoms.2

              Plaintiff underwent a second consultative psychological examination with Mr. Davis in

July 2013. (Tr. 427-32). Mr. Davis again observed Plaintiff to be “somewhat guarded when giving


                                                            
2. A GAF score is a “clinician’s subjective rating, on a scale of zero to 100, of an individual’s
overall psychological functioning.” Kornecky v. Comm’r of Soc. Sec., 167 F. App’x 496, 503, n.7
(6th Cir. 2006). A score between 51-60 indicates “moderate symptoms (e.g., flat affect and
circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or
school functioning (e.g., few friends, conflicts with peers or co-workers). Am. Psychiatric Ass’n,
Diagnostic and Statistical Manual of Mental Disorders 34 (4th ed., Text Revision 2000).


                                                               4 
 
information”, noting she would “eventually” answer questions, but “it took a while for her to do

so.” (Tr. 429). He attributed this to her limited intellect and that “it may have taken awhile for her

to process that which [he] was asking.” Id. In cognitive functioning, Plaintiff was able to remember

four digits forward and three in reverse. Id. She was able to count from 1 to 40 by threes, but

“found it extremely difficult.” Id. Mr. Davis again noted Plaintiff was “extremely limited in her

abilities to think logically and use common sense and judgment” Id. Mr. Davis’s functional

assessment had not changed since his previous assessment; he provided the same diagnoses, and

GAF score. (Tr. 430-31). Finally, he noted Plaintiff “present[ed] as having some difficulties

relating satisfactorily to other people”. (Tr. 431).

       Also in July 2013, state agency psychologist Vicki Warren, Ph.D., reviewed the evidence

regarding Plaintiff’s mental impairments and concluded Plaintiff had moderate restrictions in

activities of daily living, maintaining social functioning, and maintaining concentration,

persistence, or pace. (Tr. 115). She opined Plaintiff was not significantly limited in the ability to

understand and remember very short and simple instructions, but was moderately limited in her

ability to understand, remember, and carry out detailed instructions. (Tr. 119). She opined Plaintiff

could “perform[] simple, routine work tasks in a fairly predictable work environment”, “should

not work in direct contact with the general public” and would “do best in [a] well spaced work

environment . . . [with] brief, superficial interaction with coworkers and supervisors.” (Tr. 119-

20). Dr. Warren found Plaintiff was “capable of adjusting to occasional, routine changes in a work

environment.” (Tr. 120).

       In September 2013, state agency psychologist Bruce Goldsmith, Ph.D., reviewed the

evidence regarding Plaintiff’s mental impairments. (Tr. 148-49, 152-54). He affirmed Dr.

Warren’s opinion. See id.



                                                   5 
 
       In treatment records primarily for physical problems, in the section regarding neurological

examination, Plaintiff was frequently noted to have logical thought content and be alert and

oriented. See Tr. 440, 454, 459, 490, 494, 502, 505, 509, 513, 528, 536, 540, 557, 568, 572, 578,

607, 612, 616, 619, 640. Additionally, in these and a few other records, Plaintiff was noted to be

pleasant, cooperative, interactive, or conversant. See Tr. 439-40, 490, 494, 502, 505, 509, 513,

528, 536, 540, 551, 557, 568, 572, 579, 612, 616, 619, 640.

VE Testimony

       First Hearing

       Paula Zinsmeister, a VE, appeared and testified at the first ALJ hearing (Tr. 56-72). In his

first hypothetical question, the ALJ asked the VE to consider an individual with the following

mental limitations:

       [L]imited to simple, routin[e] type work with few changes and no fast paced
       production requirements for time or quantity, avoid jobs that work with the general
       public but can interact with co-workers and supervisors in a superficial manner
       defined as speaking or signaling to ask questions, serve, carry out instructions but
       no mentoring, collaborating or persuading.

(Tr. 57). The VE responded that such a person could not perform past work. (Tr. 57-58) (box

maker precluded because of production quantity and time; bartender and waitress precluded

because of exposure to the public; short-order cook precluded because not simple, routine work).

However, such a person could perform other work such as merchandise marker, housekeeping

cleaner, and cafeteria attendant. (Tr. 58-59).

       In his second hypothetical question, the ALJ offered similar restrictions, but stated the

individual could “interact with [the] general public, co-workers and supervisors. frequently and in

a superficial manner” as previously-defined. (Tr. 59). The VE again opined such an individual

could not perform past work as a bartender, waitress, or short order cook because they were not



                                                 6 
 
“simple and routine.” (Tr. 59-60). However, Plaintiff could perform the same previously-identified

other jobs. (Tr. 69).

        In a third hypothetical question, the ALJ asked the VE to consider an individual:

        limited to simple and detailed instructions, no fast paced production requirements
        for time or quantity, can adapt up to occasional changes in the work place setting,
        can interact with the general public, co-workers and supervisors, frequently and in
        a superficial manner defined as speaking or signaling to ask questions, serve, carry
        out instructions but no mentoring, collaborating or persuading.

(Tr. 70). The VE responded that such an individual could perform the prior jobs as bartender, short

order cook, and waitress. Id. (“[B]ased on the fact that detailed instructions and ability to adapt to

changes are included[.]”). The individual could not perform the box maker job due to fast paced

production requirements. Id.

        In a fourth hypothetical question, the ALJ modified the physical restrictions, and reverted

back to the mental limitations from the second hypothetical. See Tr. 70-71. The VE testified that

such an individual could not perform past work, but could perform other jobs such as laundry

worker, kitchen helper, and cook helper. (Tr. 71).

        Second Hearing

        A different VE, Mr. Moseley, testified at the second hearing. (Tr. 99-108). The ALJ first

asked the VE to assume an individual with the following mental limitations:

        [C]an understand, remember and apply information sufficiently to perform simple
        and detailed instructions, but no fast paced production requirements for time or
        quantity, can adapt to occasional changes in the work place setting, can interact
        with the general public, co-workers and supervisors frequently and in a superficial
        manner defined as speaking or signaling to ask questions, serve and carry out
        instructions but no mentoring, collaborating or persuading.

(Tr. 100). The VE testified that such an individual could perform past work as a bartender,

waitress, and short-order cook, but not as a box maker. (Tr. 101).

        In the second hypothetical question, the ALJ asked the VE to assume an individual

                                                  7 
 
              [L]imited to simple, routine type work with few changes and no fast paced
              production requirements for time or quantity, avoid jobs that work with the general
              public but can interact with co-workers and supervisors in a superficial manner
              defined as speaking or signaling to ask questions, serve and carry out instructions
              but no mentoring, collaborating or persuading.

(Tr. 101).3 The VE testified such an individual could not perform past relevant work, but could

perform other jobs such as cafeteria attendant, assembler, or folder. (Tr. 101-02).

              In a third hypothetical question, the ALJ posed the following mental limitations:

              [L]imited to simple instructions[,] up to occasional changes in work environment,
              no fast paced production requirements for time or quantity, can interact with others
              and that includes general public, co-workers and supervisors in a superficial manner
              defined speaking or signaling to ask questions, serve and carry out instructions but
              no mentoring, collaborating or persuading.

(Tr. 102). The VE testified that such an individual could not perform past relevant work due to the

limitations to simple instructions and occasional changes in the work environment. Id. (“The work

in the past was lower level, semiskilled[.]”). Id. The individual could still perform the other jobs

identified in response to the second hypothetical. (Tr. 103).

              In a fourth hypothetical question, the ALJ asked the VE to assume the following mental

limitations:

              [L]imited to simple, routine type work with few changes, no fast paced production
              requirements for time or quantity, can interact with the general public, co-workers
              and supervisors frequently and in a superficial manner defined as speaking or
              signaling to ask questions, serve, carry out instructions, but no mentoring,
              collaborating or persuading.




                                                            
3. This hypothetical question mirrors the first hypothetical question from the first ALJ hearing.
See Tr. 57. Both VEs concluded Plaintiff could not perform past relevant work with these
limitations. See Tr. 57-58, 101-02.
                                                               8 
 
(Tr. 103-04).4 The VE responded that his answer was the same as the previous hypothetical,

meaning jobs of cafeteria attendant, folder, and assembler were still available. (Tr. 104).

              The VE also testified that an individual who is off task more than fifteen percent of the

time is not able to maintain employment. (Tr. 104-05).

ALJ Decision

              In her written decision dated March 8, 2017, the ALJ found Plaintiff met the insured status

requirements for DIB through December 31, 2015, and had not engaged in substantial gainful

activity since her alleged onset date of October 1, 2010. (Tr. 13). Plaintiff had severe impairments

of back sprains and strains, scoliosis, arthropathy, carpal tunnel syndrome, anxiety, and depression,

but none of these impairments (singly or in combination) met or medically equaled the severity of

a listed impairment. (Tr. 14-15). The ALJ then found that prior to January 30, 2017, Plaintiff had

the following mental residual functional capacity (“RFC”):

              The claimant can understand, remember, and apply information sufficiently to
              perform simple and detailed instructions but no fast-paced production requirements
              for time or quantity. She can adapt to occasional changes in the workplace setting
              and can interact with the general public, co-workers, and supervisors frequently and
              in a superficial manner defined as speaking or signaling to ask questions, serve and
              carry out instructions, but no mentoring, collaborating, or persuading.

(Tr. 18). The ALJ found Plaintiff could perform her past relevant work as a bartender, waitress, or

short-order cook prior to January 30, 2017. (Tr. 29). Therefore, the ALJ concluded Plaintiff was

not disabled prior to January 30, 2017. (Tr. 30-31).5




                                                            
4. This hypothetical question mirrors the second hypothetical question from the first ALJ hearing.
See Tr. 59. Both VEs concluded Plaintiff could not perform past relevant work with these
limitations. See Tr. 59-60, 104.
 
5. As a result, Plaintiff was not entitled to DIB because her date last insured was December 31,
2015. (Tr. 30-31).
                                                               9 
 
                                     STANDARD OF REVIEW

       In reviewing the denial of Social Security benefits, the Court “must affirm the

Commissioner’s conclusions absent a determination that the Commissioner has failed to apply the

correct legal standards or has made findings of fact unsupported by substantial evidence in the

record.” Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997). “Substantial evidence

is more than a scintilla of evidence but less than a preponderance and is such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Besaw v. Sec’y of Health &

Human Servs., 966 F.2d 1028, 1030 (6th Cir. 1992). The Commissioner’s findings “as to any fact

if supported by substantial evidence shall be conclusive.” McClanahan v. Comm’r of Soc. Sec.,

474 F.3d 830, 833 (6th Cir. 2006) (citing 42 U.S.C. § 405(g)). Even if substantial evidence or

indeed a preponderance of the evidence supports a claimant’s position, the court cannot overturn

“so long as substantial evidence also supports the conclusion reached by the ALJ.” Jones v.

Comm’r of Soc. Sec., 336 F.3d 469, 477 (6th Cir. 2003).

                                   STANDARD FOR DISABILITY

       Eligibility for benefits is predicated on the existence of a disability. 42 U.S.C. §§ 423(a),

1382(a). “Disability” is defined as the “inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 20 C.F.R. §§ 404.1505(a) & 416.905(a); see also 42 U.S.C. § 1382c(a)(3)(A).

The Commissioner follows a five-step evaluation process—found at 20 C.F.R. §§ 404.1520 and

416.920—to determine if a claimant is disabled:

       1.      Was claimant engaged in a substantial gainful activity?




                                                10 
 
       2.      Did claimant have a medically determinable impairment, or a combination
               of impairments, that is “severe,” which is defined as one which substantially
               limits an individual’s ability to perform basic work activities?

       3.      Does the severe impairment meet one of the listed impairments?

       4.      What is claimant’s residual functional capacity and can claimant perform
               past relevant work?

       5.      Can claimant do any other work considering her residual functional
               capacity, age, education, and work experience?

       Under this five-step sequential analysis, the claimant has the burden of proof in Steps One

through Four. Walters, 127 F.3d at 529. The burden shifts to the Commissioner at Step Five to

establish whether the claimant has the residual functional capacity to perform available work in

the national economy. Id. The ALJ considers the claimant’s residual functional capacity, age,

education, and past work experience to determine if the claimant could perform other work. Id.

Only if a claimant satisfies each element of the analysis, including inability to do other work, and

meets the duration requirements, is she determined to be disabled. 20 C.F.R. §§ 404.1520(b)-(f) &

416.920(b)-(f); see also Walters, 127 F.3d at 529.

                                           DISCUSSION

       Plaintiff contends the ALJ’s determination of her mental RFC is not supported by

substantial evidence. Specifically, she objects to the ALJ’s inclusion of the ability to understand,

remember and apply information to perform detailed instructions, and the ability to interact

frequently with the general public. For the reasons discussed below, the undersigned reverses the

Commissioner’s decision and remands for further proceedings consistent with this opinion.

       A claimant’s RFC is an assessment of “the most [s]he can still do despite [her] limitations.”

20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). An ALJ must consider all symptoms and the extent

to which those symptoms are consistent with the objective medical evidence. Id. at §§ 404.1529,



                                                11 
 
416.929. SSR 96-8p defines RFC as “an assessment of an individual’s ability to do sustained work-

related physical and mental activities in a work setting and on a regular and continuing basis.”

1996 WL 374184, at *1. An ALJ’s RFC “must include a narrative discussion describing how the

evidence supports each conclusion, citing specific medical facts (e.g., laboratory findings) and

nonmedical evidence (e.g., daily activities, observations).” Id. at *7.

       An ALJ must also consider and weigh medical opinions in formulating the RFC. Id. at §§

404.1527, 416.927; SSR 96-8p, 1996 WL 374184, at *7. In weighing medical opinions, an ALJ

must consider regulatory factors such as examining or treating relationship, consistency,

supportability, and specialization. See 20 C.F.R. §§ 404.1527(c), 416.927(c).

       The RFC is not a medical opinion, but an administrative determination reserved to the

Commissioner. See 20 C.F.R. §§ 404.1527(e)(2), 416.927(e)(2); see also Shepard v. Comm’r of

Soc. Sec., 705 F. App’x 435, 442-43 (6th Cir. 2007) (rejecting argument that RFC lacked the

support of substantial evidence because no physician offered a corresponding RFC); see also Rudd

v. Comm’r of Soc. Sec., 531 F. App’x 719, 728 (6th Cir. 2013) (“[T]o require the ALJ to base her

RFC on a physician’s opinion, would, in effect, confer upon the treating source the authority to

make the determination or decision about whether an individual is under a disability.”)

       . Accordingly, the ALJ bears the responsibility for determining an RFC based on all the

relevant evidence. See 20 C.F.R. §§ 404.1545(a)(3), 416.945(a)(3). This finding, like all other

findings made by the ALJ, must be supported by substantial evidence. 42 U.S.C. § 405(g); Walters,

125 F.3d at 528.

       In her opinion, the ALJ explained that she rejected the opinions of the state agency

reviewing physicians that Plaintiff was limited to simple, routine tasks as “inconsistent with

examinations throughout the record that indicated the claimant showed logical thought content and



                                                 12 
 
was alert and oriented.” (Tr. 28) (citing Tr. 440, 454, 459, 490, 494, 502, 505, 509, 513, 528, 536,

540, 557, 568, 572, 578, 607, 612, 616, 619, 640). She provided a similar rationale, and identical

citations, in addressing Mr. Davis’s opinion. See Tr. 27. Additionally, the ALJ rejected the state

agency reviewing physicians’ opinion that Plaintiff could have no direct contact with the general

public as “inconsistent with the claimant’s work history in jobs with the general public for 12 years

and treatment notes that indicated she was routinely pleasant, cooperative, interactive, and

conversant.” (Tr. 27-28) (citing Tr. 319 (earnings history); also citing Tr. 439-40, 490, 494, 502,

505, 509, 513, 528, 536, 540, 551, 557, 568, 572, 579, 612, 616, 619, 640). And she again listed

these same records in rejecting Mr. Davis’s opinion. See Tr. 27. Further, the ALJ cited Plaintiff’s

lack of mental health treatment (aside from medication prescribed by her primary care physician)

as a reason to assign little weight to the only opinion evidence of record. See Tr. 27, 28. Finally,

the ALJ also cited Plaintiff’s “work history in jobs with the general public for 12 years” as a basis

for discounting the opinion that Plaintiff could not work with the public.

              The undersigned finds the RFC lacks the support of substantial evidence. Neither the ALJ

in her decision—nor the Commissioner in her brief—explain how routine findings that Plaintiff

was alert and oriented and had logical thought content, demonstrated that she could “understand,

remember, and apply information sufficiently to perform . . . detailed instructions” rather than just

simple instructions as the opinion evidence suggested.6 Moreover, the ALJ does not explain how

findings that Plaintiff was pleasant, cooperative, interactive, conversant, and had appropriate mood

and affect with her treating providers demonstrated Plaintiff could interact with the general public

“on a regular and continuing basis.” 1996 WL 374184, at *1; See, e.g., Miller v. Comm’r of Soc.


                                                            
6. It is entirely unclear on what the ALJ based this “detailed” instruction finding, other than her
exchanges with the VEs at each hearing wherein each VE opined that Plaintiff’s past work required
more than simple instructions. See Tr. 59-70; Tr. 102-03.
                                                               13 
 
Sec., 811 F.3d 825, 838 (6th Cir. 2016) (finding ALJ’s reliance on Plaintiff’s ability to take his

children to school and go to church error as it did not show Plaintiff had any such daily, sustained

ability for social interaction).  Additionally, the fact that Plaintiff could work with the general

public during a time in which she did not allege disability does not undermine a later finding that

she could not. Similarly, the ALJ’s reliance on Plaintiff’s lack of mental health treatment might

undermine Plaintiff’s subjective complaints, but still does not explain the basis for these findings

in the RFC. That is, taken as a whole, the Court finds the records the ALJ cites to reject the opinions

of Mr. Davis and Drs. Warren and Goldsmith on these issues, is not “such relevant evidence as a

reasonable mind might accept as adequate to support” the ALJ’s conclusion. Besaw, 966 F.2d at

1030. And the ALJ’s opinion as a whole does not comply with the requirement that an ALJ’s RFC

“describe[] how the evidence supports each conclusion.” Id. at *7. As such, remand is required.

Failure to Comply with Appeals Council Remand

       In passing, Plaintiff implies that the ALJ failed to comply with the Appeals Council’s order.

(Doc. 14, at 13). Specifically, she notes: the ALJ “chose not to obtain any additional evidence

regarding [Plaintiff’s] mental functioning. Nor did the ALJ request the assistance of a medical

expert. Instead, the ALJ unreasonably relied upon her own expertise to determine [Plaintiff’s]

capabilities.” Id. The Commissioner does not directly respond to this argument.

       There is no consensus among federal courts regarding whether an ALJ’s failure to follow

Appeals Council directives in a remand order may serve as independent grounds for reversal, in

the absence of some other error. See Schults v. Colvin, 1 F. Supp. 3d 712, 715–16 (E.D. Ky. 2014).

“Differing opinions exist not only between circuits, but also among courts within the Sixth Circuit

which has not considered this particular issue.” Id. For example, some district courts within this

Circuit have held they lacked jurisdiction to review what they viewed as an internal agency matter



                                                  14 
 
that arose prior to issuance of the Commissioner’s final decision. See, e.g., Sharay v. Comm’r of

Soc. Sec., 2016 WL 8114220, *1 (E.D. Mich.), report and recommendation adopted, 2016 WL

5539791; Cooper v. Colvin, 2014 WL 2167651, *2 (W.D. Ky.); Brown v. Comm’r of Soc. Sec.,

2009 WL 465708, *5 (W.D. Mich.). Other district courts have held this is a procedural error that

denied the plaintiff fair process and, therefore, reversed the final decision of the Commissioner

and, pursuant to sentence four of 42 U.S.C. § 405(g), remanded the case back to the Commissioner

for further proceedings. See, e.g., Godbey v. Colvin, 2014 WL 4437647, at *5 (W.D. Ky.); Salvati

v. Astrue, 2010 WL 546490, *5–8 (E.D. Tenn.). And, at least three district courts within the Sixth

Circuit have for the purposes of the analysis, assumed, without deciding, that such an error may

serve as an independent ground for reversal, and the court thus has jurisdiction to consider the

issue. See Kearney v. Colvin, 14 F.Supp.3d 943, 950 (S.D. Ohio 2014); Schults, 1 F.Supp.3d at

715–17; Long v. Comm’r of Soc. Sec., 2012 WL 4009597, *2–3 (S.D. Ohio).

       The Commissioner’s own regulations require an ALJ to “take any action that is ordered by

the Appeals Council . . .” 20 C.F.R. § 404.977(b). In Godbey, a district court held that, “[t]his

means administrative law judge compliance with a remand order is a mandatory procedural

requirement under the Commissioner’s own regulations. Thus, when an administrative law judge

fails to comply with an emphatic directive ... within a remand order, the administrative law judge’s

decision does not comport with applicable procedural law.” Godbey, 2014 WL 4437647, at *7

(citations omitted).

       The undersigned finds it unnecessary to make a determination on this issue because, as

discussed above, remand is already required. However, the undersigned discusses the Appeals

Council’s order in this context because it appears the ALJ did not fully comply with its directive,

and, on remand, may find the Appeal’s Council’s recommendations instructive.



                                                15 
 
    In its remand order, the Appeals Council specifically instructed:

    Upon remand, the Administrative Law Judge will:

       Obtain additional evidence concerning the claimant’s impairments, including
        borderline intellectual functioning, in order to complete the administrative
        record in accordance with the regulatory standards regarding consultative
        examinations and existing medical evidence (20 CFR 404.1512-1513 and
        416.912-913). The additional evidence may include, if warranted and available,
        consultative IQ testing and mental status . . . examinations and medical source
        statements about what the claimant can still do despite the impairments.

       Further if necessary, obtain evidence from a medical expert to clarify the nature
        and severity of the claimant’s impairment (20 CFR 404.1527(e) and 416.927(e)
        and Social Security Ruling 96-6p).

       As necessary, give further consideration to the claimant’s maximum residual
        functional capacity during the entire period at issue and provide rationale with
        specific references to evidence of record in support of assessed limitations
        (Social Security Ruling 96-8p). In so doing, evaluate the nontreating source
        opinions pursuant to the provisions of 20 CFR 404.1527 and 416.927 and Social
        Security Rulings 96-2p and 96-5p and nonexamining source opinions in
        accordance with the provisions of 20 CFR 404.1527(e) and 416.927(e) and
        Social Security Ruling 96-6p, and explain the weight given to such opinion
        evidence.

        As appropriate, the Administrative Law Judge may request the nontreating
        sources to provide additional evidence and/or further clarification of the
        opinions and medical source statements about what the claimant can still do
        despite the impairments (20 CFR 404.1512 and 416.912). The Administrative
        Law Judge may enlist the aid and cooperation of the claimant’s representative
        in developing evidence from the claimant’s treating sources.

     If warranted by the expanded record, obtain supplemental evidence from a
       vocational expert to clarify the effect of the assessed limitations on the
       claimant’s occupational base (Social Security Ruling 83-14). The hypothetical
       questions should reflect the specific capacity/limitations established by the
       record as a whole. The Administrative Law Judge will ask the vocational
       expert to identify examples of appropriate jobs and to state the incidence of
       such jobs in the national economy (20 CFR 404.1566 and 416.966). Further,
       before relying on the vocational expert evidence the Administrative Law
       Judge will identify and resolve any conflicts between the occupational
       evidence provided by the vocational expert and information in the
       Dictionary of Occupational Titles (DOT) and its companion publication, the
       Selected Characteristics of Occupations (Social Security Ruling 00-4p).


                                             16 
 
         If necessary, conduct the further proceedings required to determine whether
           alcoholism is a contributing factor material to the finding of disability.

(Tr. 190-91).

        On remand, the ALJ did not, it appears, “[o]btain additional evidence concerning the

claimant’s impairments, including borderline intellectual functioning . . . .” (Tr. 100). The ALJ

simply accepted new treatment evidence from the time between the two decisions. Compare Tr.

185-86 (exhibits to ALJ’s first decision, through 10F [Tr. 1-532]), with Tr. 36 (exhibits to ALJ’s

second decision, through 14F, with 11F-14F [Tr. 533-661] consisting of office treatment records

from July 2015 through February 2017, and a physical medical source opinion). None of this

evidence was specifically related to borderline intellectual functioning. Rather, the ALJ

concluded—based on discounting Mr. Davis’s opinion, treatment providers’ opinions that Plaintiff

“routinely presented as conversant, logical to contend, alert, and oriented”, and Plaintiff’s ability

to work and perform activities of daily living—that Plaintiff’s borderline intellectual functioning

“imposed no more than minimal, if any, limitation in the claimant’s ability to perform basic work-

related activities.” (Tr. 14).

        The Appeals Council also stated “[t]he additional evidence may include, if warranted and

available, consultative IQ testing and mental status . . . examinations and medical source

statements about what the claimant can still do despite the impairments.” (Tr. 190). The Appeals

Council also mentioned obtaining evidence from a medical expert “if necessary”. Id. The ALJ did

neither. However, the language, “if warranted and available” and “if necessary”, suggests

discretion was left to the ALJ to make this determination. Thus, the undersigned cannot find the

ALJ failed to comply with the Appeals Council’s instructions in this regard.

        As discussed in the prior section, the ALJ in this case failed to adequately explain the basis

for her RFC findings that Plaintiff could interact with the general public, and perform detailed

                                                 17 
 
instructions, in contrast to the opinion evidence of record. The Commissioner has discretion

regarding how to address this defect on remand. However, the Court notes the record before the

ALJ may be insufficient to do so—as the Appeals Council suggested. As such, the ALJ may wish

to obtain additional evidence (from a medical expert, additional consultative examiner, or

otherwise) on remand to assist in providing sufficient information to remedy the defective

explanation.

                                         CONCLUSION

       Following review of the arguments presented, the record, and the applicable law, the

undersigned finds the Commissioner’s decision denying DIB and SSI not supported by substantial

evidence and reverses and remands that decision pursuant to Sentence Four of 42 U.S.C. § 405(g).



                                            s/James R. Knepp II
                                            United States Magistrate Judge




                                              18 
 
